Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Examiner Amendment	
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Applicant agreed that the examiner’s amendment, authorized by Joseph D. Dreher on 12/21/21

AMENDMENTS TO THE CLAIMS 

1-3.	(Canceled)

4.	(Currently Amended) A method for transmitting multiple video streams in an access point in a WiFi mesh network, wherein, the method includes:
creating, for the multiple video streams that are received, multiple video queues at an 
collecting physical link metrics and generating QoS measurement information at a MAC layer;
transmitting the QoS measurement information from the MAC layer to the application layer; 
calculating, at the application layer, the link speed corresponding to each video queue according to the QoS measurement information from the MAC layer;
determining, for each video queue, the weight of the video queue according to link related information corresponding to the video stream contained in the video queue, wherein the determining the weight of the video queue includes calculating, for each video queue, a queue metric corresponding to the video queue according to ingress rate and the link speed corresponding to the video queue and determining the weight of the video queue according to the queue metric corresponding to the video queue; and,
transmitting the multiple video streams from the application layer to the MAC layer according to the weight corresponding to each video queue, in order to transmit the multiple video streams to the corresponding node.

5.	(Canceled)

6.	(Canceled)

7.	(Original) The method according to Claim 4, wherein, said creating, for the multiple video streams that are received, multiple video queues at the application layer, further includes performing the following operation while creating multiple video queues at the application layer: 
creating a first additional queue for storing I-frame packets and a second additional queue for storing other failure packets at the application layer; 
wherein, the method further includes: 
copying, at the application layer whenever a new I-frame is transmitted to the MAC layer, the I-frame to the first additional queue in parallel, and recording the index and weight of the video queue corresponding to the video stream to which the I-frame belongs.

8.	(Original) The method according to Claim 7, wherein, the method further includes the following operations performed after transmitting a video stream to a corresponding node: 
notifying, at the MAC layer, the application layer of failure information corresponding to that video stream when it is detected that no acknowledgement message is received from that node; 



9-11.	(Canceled)

12.	(Currently Amended) A second apparatus for transmitting video streams in an access point in a WiFi mesh network, wherein, the second apparatus comprises:
at least one memory for storing one or more programs; and,
one or more processors connected with the memory, 
wherein, when executed by the one or more processors, the one or more programs cause the second apparatus to-
create, for multiple video streams that are received, multiple video queues at an 
collect physical link metrics and generating QoS measurement information at a MAC layer,
transmit the QoS measurement information from the MAC layer to the application layer,
calculate, at the application layer, the link speed corresponding to each video queue according to the QoS measurement information from the MAC layer,
determine, for each video queue, the weight of the video queue according to link related information corresponding to the video stream contained in the video queueby calculating, for each video queue, a queue metric corresponding to the video queue according to ingress rate and the link speed corresponding to the video queue and determining the weight of the video queue according to the queue metric corresponding to the video queue, and,
transmit the multiple video streams from the application layer to the MAC layer according to the weight corresponding to each video queue, in order to transmit the multiple video streams to the corresponding node.

13.	(Canceled)

14.	(Canceled) 

15.	(Previously Presented) The second apparatus according to Claim 12, wherein, when executed by the one or more processors, the one or more programs cause the second apparatus to create, for the multiple video streams that are received, multiple video queues at the application layer including further performing the following operation while creating multiple video queues at the application layer: 
creating a first additional queue for storing I-frame packets and a second additional queue for storing other failure packets at the application layer; 
and wherein, when executed by the one or more processors, the one or more programs cause the second apparatus to: 
copy, at the application layer whenever a new I-frame is transmitted to the MAC layer, the I-frame to the first additional queue in parallel, and record the index and weight of the video queue corresponding to the video stream to which the I-frame belongs.

16.	(Previously Presented) The second apparatus according to Claim 15, wherein, when executed by the one or more processors, the one or more programs cause the second apparatus to further perform the following operations after transmitting a video stream to a corresponding node: 
notifying, at the MAC layer, the application layer of failure information corresponding to that video stream when it is detected that no acknowledgement message is received from that node; and,
determining, at the application layer, whether the failure packet is an I-frame according to the failure information from the MAC layer, and if the failure packet is an I-frame, transmitting the failed I-frame from the first additional queue to the MAC layer according to the index and weight of the video queue corresponding to the video stream to which the failed I-frame belongs and in connection with the weight of the first additional queue, otherwise, storing the failure packet to the second additional queue and transmitting the failure packet from the second additional queue to the MAC layer according to the weight of the second additional queue. 

 17.	(Canceled)

18.	(Currently Amended) An access point in a WiFi mesh network, wherein, the access point includes the second apparatus according to 

19.	(Canceled)

20.	(Previously Presented) A computer readable storage medium storing a computer program, which when executed by a processor, cause the processor to perform the method according to Claim 4.


Claims 4, 7-8, 12, 15-16, 18, 20 are allowed.  

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sulaiman Nooristany whose telephone number is (571) 270-1929.  The examiner can normally be reached on M-F from 9 to 5.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeffrey Rutkowski, can be reached on (571) 270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SULAIMAN NOORISTANY/Primary Examiner, Art Unit 2415